730 N.W.2d 235 (2007)
John Matthew MARIOTTI, and Mary Ann Martin, Plaintiffs-Appellants,
v.
Raymond JOHNSON, Dustin DeNio, Michael T. Hawes, Sergeant Burke, Lt. Remsey, Sergeant Gordish, Michael Schwartz, Denie Marks, and John Doe I-IX, Defendants-Appellees.
Docket No. 132647. COA No. 269006.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the September 15, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to consolidate is DENIED. The motion to compel production of transcripts is DENIED as moot.